182 F.2d 943
Edwin Wade SHARP, Appellant,v.UNITED STATES of America. Appellee.
No. 11117.
United States Court of Appeals Sixth Circuit.
June 2, 1950.

Appeal from the United States District Court for the Eastern District of Kentucky; Hiram Church Ford, Judge.
Edwin Wade Sharp, in pro. per.
Claude P. Stephens, Lexington, Ky., for appellee.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
This appeal from an order of the United States District Court entered January 11, 1950, denying the motion of appellant to vacate a sentence of five years imposed upon him in a criminal action, came on to be heard on the record, supplemental record, transcript of hearing on the motion filed May 1, 1950, and on the appellant's brief and the brief and oral statement of the United States Attorney: from all of which it appears that the judgment should be affirmed on the oral findings of the United States District Court contained in the record and delivered upon the conclusion of the hearing on motion to vacate sentence.


2
Accordingly, the judgment of the District Court is affirmed.